Citation Nr: 0701282	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-19 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The appellant was a member of the Army National Guard from 
December 1983 to March 2000; he has subsequent unverified 
service with the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the service connection for a low back 
disability.  The appellant subsequently initiated and 
perfected an appeal of this determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the appellant was a member of the Army 
National Guard from December 1983 to March 2000.  However, it 
appears that the appellant subsequently joined the United 
States Army Reserve.  Specifically, in both the veteran's 
September 2003 notice of disagreement and in his May 2004 VA 
Form 9, the appellant indicated that he was in the Reserves.  
Also, in a July 2004 VA medical report it was noted that the 
veteran had been on active duty from 2002 to 2003.  The 
record on appeal contains no verification of such service nor 
are there any service medical records relating to this period 
of service.  The RO, with the appellant's assistance, should 
verify all periods of military service subsequent to March 
2000 and obtain all related available service medical 
records.

Also, the Board notes that the RO has attempted to schedule 
the appellant for a VA examination in connection with his 
appeal.  Initially, the veteran was schedule for examination 
at the VA Medical Center in Salem, Virginia.  However, 
information of record indicates that in June 2004, the 
veteran called and cancelled the examination, requesting that 
the examination be conducted at the VA medical facility in 
Salisbury, North Carolina since he worked in that area.  
Letters dated in July 2004, May 2006, and June 2006 
collectively informed the appellant that the Salem VAMC had 
jurisdiction for the appellant's examination since he resided 
in Virginia, and he was repeatedly informed that he should 
notify VA if he was willing to report for VA examination, 
presumably at the Salem VAMC.  To date, the appellant has not 
indicated that he would report for VA examination at the 
Salem VAMC.  However, in July 2004, he indicated that his 
back had been examined at the Salisbury VAMC and that he had 
had an MRI as well.  The RO did obtain such records; however, 
in the May 2006 letter, the RO indicated that such records 
were insufficient to make a determination as to service 
connection, and that a VA compensation examination was 
needed.  

The Board notes that service medical records confirm an 
injury to the appellant's low back following a fall in April 
1998.  He reported pain, stiffness, and numbness immediately 
following the incident.  Low back pain was the only diagnosis 
rendered at that time, but the appellant subsequently 
reported ongoing low back pain several weeks later, according 
to service treatment records.  More recently, he has reported 
chronic low back pain since that initial injury.  The above-
referenced July 2004 VA records revealed minimal disc 
herniation at L5-S1 and bulging of L4-L5, confirmed by 
January 2004 MRI.  However, the examiner did not suggest a 
date of onset for this disability, or indicate if it was 
related to the appellant's in-service incident which, as 
correctly noted by the RO, renders such records insufficient 
for purposes of determining the etiology of the claimed back 
disorder in this case.  

Since this case must be returned to the RO for additional 
development of service information including service medical 
records, the RO should again provide the appellant with the 
opportunity to be scheduled for a VA examination.  If the 
appellant is unable to report for a VA examination at the 
Salem VAMC, and the RO is unable to schedule a compensation 
examination at the Salisbury VA medical facility, the RO 
should obtain a medical opinion based on a review of the 
record as to the likelihood that the disc herniation at L5-S1 
and bulging at L4-L5 shown on VA MRI in January 2004 are 
etiologically related to the injury sustained by the 
appellant in service.  The Board notes that VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  

Accordingly, the case is REMANDED for the following action:

1.  With the appellant's assistance, 
obtain verification of the any periods of 
active duty, active duty for training, and 
inactive duty training with the United 
States Army Reserve in 2002-2003.  Service 
medical records associated with this 
service should be obtained.

2.  The appellant should be afforded a VA 
orthopedic examination for the purpose of 
evaluating his claimed low back 
disability.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests, including x- 
rays, should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  After fully 
examining the appellant and reviewing his 
medical history, the examiner should 
identify any current disabilities of the 
appellant's low back.  Based on a review 
of the claims file and the examination 
findings, the examiner should state the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any existing low 
back disability is the result of, or is 
otherwise related to, a low back injury in 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

If the appellant is unable to report for a 
VA examination at the Salem VAMC, and the 
RO is unable to schedule a compensation 
examination at the Salisbury VA medical 
facility as previously requested by the 
appellant, the RO should obtain a medical 
opinion based on a review of the record as 
to the likelihood that the disc herniation 
at L5-S1 and bulging at L4-L5 shown on VA 
MRI in January 2004 are etiologically 
related to the injury sustained by the 
appellant in service.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence received.  If the 
benefit sought is not granted, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



